          Case 1:19-cv-00802-NONE-SAB Document 29 Filed 12/04/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES SNELL,                                        Case No. 1:19-cv-00802-NONE-SAB

12                  Plaintiff,                           ORDER REQUIRING A MOTION FOR
                                                         PRELIMINARY APPROVAL OF CLASS
13           v.                                          ACTION SETTLEMENT TO BE FILED
                                                         WITHIN NINETY DAYS
14   G4S SECURE SOLUTIONS (USA) INC.,
                                                         (ECF No. 28)
15                  Defendant.

16

17          This action has been stayed at the stipulation of the parties while they participate in

18 mediation. (ECF No. 22.) On December 3, 2020, the parties filed a joint status report which

19 states that they have reached resolution of this action. (ECF No. 28.) Accordingly, IT IS
20 HEREBY ORDERED that a motion for preliminary approval of the class action settlement shall

21 be filed within ninety (90) days of the date of entry of this order.

22
     IT IS SO ORDERED.
23

24 Dated:      December 4, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
